        CASE 0:19-cr-00297-WMW-DTS Doc. 47 Filed 10/30/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                             Case No. 19-cr-0297 (WMW/DTS)

                            Plaintiff,
                                                    PRELIMINARY ORDER OF
      v.                                                 FORFEITURE

Brandon Lee St. Clair,

                            Defendant.


      Before the Court is the unopposed motion of Plaintiff United States of America for

a preliminary order of forfeiture. (Dkt. 45.) The Court finds that the property at issue is

subject to forfeiture, 18 U.S.C. § 924(d)(1) and 21 U.S.C. § 853(a)(1), and that the United

States has established the requisite nexus between such property and the offenses of

which Defendant Brandon Lee St. Clair has been found guilty.

      Based on the foregoing and all of the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     Plaintiff United States of America’s Motion for a Preliminary Order of

Forfeiture, (Dkt. 45), is GRANTED.

      2.     Defendant Brandon Lee St. Clair shall forfeit to the United States the

following property:

             a.       Kel-Tec .380 caliber handgun with an obliterated serial number and

                      all accessories and ammunition pursuant to 18 U.S.C. § 924(d)(1) in

                      conjunction with 28 U.S.C. § 2461(c);
        CASE 0:19-cr-00297-WMW-DTS Doc. 47 Filed 10/30/20 Page 2 of 3




              b.     $7,900 cash seized on June 10, 2019, pursuant to 21 U.S.C.

                     § 853(a)(1) and (2); and

              c.     $1,300 cash seized on August 16, 2019, pursuant to 21 U.S.C.

                     § 853(a)(1) and (2) (collectively, “the Property”).

       3.     The United States Attorney General or an authorized designee may seize

and maintain custody and control of the Property pending the entry of a Final Order of

Forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the Property in such manner as the Attorney General may direct.

       5.     Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), (c)(1)(B), and

21 U.S.C. § 853(m), the United States may conduct discovery to identify property subject

to forfeiture under the terms of this Order, or to address any factual issues raised by a

third-party petition filed pursuant to Federal Rule of Criminal Procedure 32.2(c).

       6.     This Order shall become final as to Defendant at the time of sentencing,

made part of the sentence and included in the judgment. Fed. R. Crim. P. 32.2(b)(4)(A),

(B).

       7.     Following the Court’s disposition of any petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, following the expiration of the time

period established to file such petitions, the United States shall have clear title to the

property at issue and may warrant good title to any subsequent purchaser or transferee.




                                             2
        CASE 0:19-cr-00297-WMW-DTS Doc. 47 Filed 10/30/20 Page 3 of 3




      8.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).


Dated: October 30, 2020                               s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           3
